Citation Nr: 0403341	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  00-24 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
removal of the left testicle.


REPRESENTATION

Appellant represented by:	Thomas P. Higgins, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from November 1952 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  This case was 
previously before the Board in November 2002.

The November 2002 Board decision determined that the veteran 
had not submitted new and material evidence to reopen a claim 
of entitlement to service connection for removal of the left 
testicle.  The veteran appealed the Board's November 2002 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, pursuant to a Joint Motion for Remand 
(Joint Motion), issued an Order dated in May 2003, which 
vacated the Board's November 5, 2002 decision.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Joint Motion by the parties before the Court essentially 
noted that in its attempts to fulfill the notice requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA), the 
November 2002 Board decision had incorrectly relied upon a 
May 2001 letter which "fails to address the new and material 
evidence standard."  Further, the Joint Motion also remarked 
that the Board's November 2002 decision incorrectly cited to 
RO decisions which did not "explain what type of evidence 
would be new and material," which, according to the Joint 
Motion, "leaves unclear how it is, therefore, that [the] 
Appellant was informed of the evidence needed to substantiate 
his claim."  Based on the foregoing, the Board must remand 
the case in order to satisfy VA's duty to notify the veteran.

The Board further observes that the Joint Motion also noted 
that the Board's November 2002 decision did "not address 
whether the August 1962 VA Form 9 constituted a notice of 
disagreement (NOD), and, if so, how that fact is rendered 
consistent with the BVA's characterization as final a 
subsequent December 1989 rating decision."  As such, upon 
remand the RO should address the implications (if any) of the 
receipt of the aforementioned VA Form 9 in August 1962.

Accordingly, the case is hereby REMANDED for the following:

1.  Development contemplated by the VCAA 
and noted by the Joint Motion should be 
undertaken, including, but not limited 
to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of "the 
new and material evidence standard."  
The veteran should also be notified of 
any information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate his claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence.  
The notice to the veteran should comply 
with 38 U.S.C.A. § 5103, (See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and any other applicable legal 
precedent.)  

2.  The issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for removal of the left 
testicle should again be reviewed on the 
basis of the additional evidence.  As 
noted in the Joint Motion, the RO should 
address the implications of the receipt 
of the VA Form 9 in August 1962.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




